Citation Nr: 0204462	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  97-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952 and from November 1952 to June 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO decision which denied entitlement to 
an annual clothing allowance.


FINDINGS OF FACT

1.  The veteran is service-connected solely for post-
traumatic stress disorder (PTSD).

2.  The service-connected PTSD does not require use of a 
prosthetic or orthopedic appliance that tends to wear or tear 
his clothing, nor does the PTSD require use of prescribed 
medication for a skin condition which would cause irreparable 
damage to outer garments.


CONCLUSION OF LAW

The criteria for an annual clothing allowance have not been 
met.  38 U.S.C.A. § 1162 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.810 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, and statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim.  
Pertinent treatment records have been obtained and a VA 
examination is not warranted under the circumstances.  The 
Board finds that there has been VA compliance with the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159). 

The law provides for payment of an annual clothing allowance, 
pursuant to regulation, for each veteran who (1) because of a 
service-connected disability, wears or uses a prosthetic or 
orthopedic appliance (including a wheelchair) which the 
Secretary determines tends to wear out or tear the clothing 
of the veteran; or (2) uses medication which (A) a physician 
has prescribed for a skin condition which is due to a 
service-connected disability and (B) the Secretary determines 
causes irreparable damage to the veteran's outer garments.  
38 U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides in 
pertinent part that the annual clothing allowance may be 
granted when the following criteria are met:

(1) A medical report discloses that the 
veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to 
wear or tear clothing (including a 
wheelchair) because of a service-
connected disability and such disability 
is the loss or loss of use of a hand or 
foot; or

(2) The Chief Medical Director or 
designee certifies that because of a 
service-connected disability a prosthetic 
or orthopedic appliance is worn or used 
which tends to wear or tear the veteran's 
clothing, or that because of the use of a 
physician-prescribed medication for a 
skin condition which is due to the 
service-connected disability irreparable 
damage is done to the veteran's outer 
garments.

The veteran alleges that his medical condition requires him 
to wear knee and wrist braces which cause irreparable damage 
to his clothing.  He also alleges use of a wheelchair and 
cane which also cause damage to his clothing.

The veteran is currently service-connected solely for PTSD, 
rated as 100 percent disabling.  PTSD is a psychiatric or 
mental condition and does not require use of prosthetic or 
orthopedic appliances, nor does PTSD require prescibed 
medication for a skin condition.  Whatever appliances or skin 
medications the veteran may use are not part of the service-
connected PTSD.

In October 2001, the RO denied service connection for 
degenerative joint disease of the hands and knees as 
secondary to service-connected PTSD.  A prior rating 
decision, dated in May 1993, denied claims for service 
connection for arthritis of both knees and lumbar spine.  At 
this point, the veteran's orthopedic problems are non-
service-connected and thus may not serve as a basis for a 
clothing allowance.

The criteria for an annual clothing allowance are not met 
since a service-connected disability does not require a 
prosthetic or orthopedic appliance that wears out or tears 
clothing, nor does a service-connected disability involve a 
skin condition requiring prescribed medication that 
irreparably damages outer garments.  

The preponderance of the evidence is against the claim for an 
annual clothing allowance.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an annual clothing allowance is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

